                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                        Plaintiff,
                                                       Case No. 19-03071-01-CR-S-BCW
v.

STEPHANIE L. HICOK,

                        Defendant.

                                     MOTION FOR DETENTION

       Comes now the United States of America, by and through Thomas Larson, Acting United

States Attorney for the Western District of Missouri, and the undersigned Assistant United States

Attorney, and hereby moves this Court to order the detention of the defendant, STEPHANIE L.

HICOK, and states the following in support of the motion:

       1.    An indictment has been filed charging the defendant with possession of a stolen

             firearm, in violation of Title 18, United States Code, Section 922(g)(1).

       2. Title 18, United States Code, Section 3142(f) provides, in pertinent part, that hearing

             must be held by the appropriate judicial officer to determine whether any condition or

             combination of conditions “will reasonably assure the appearance of such person as

             required and the safety of any other person and the community” if the attorney for the

             Government moves for such a hearing and the case involves:

                “(E) any felony that is not otherwise a crime of violence that involves… the

                possession or use of a firearm… .”

       3. The defendant has an extensive criminal history, including convictions for exhibiting a

             deadly weapon, taking a motor vehicle without consent, receiving stolen property,

             burglary, and failure to appear.



            Case 6:19-cr-03071-BCW Document 10 Filed 06/11/19 Page 1 of 3
       4. The defendant does not appear to have strong ties to the community.

       5. The defendant confessed to stealing the firearm in question.

       6. The evidence against the defendant is overwhelming.

       Wherefore, based upon the foregoing, the United States submits that there is clear and

convincing evidence that there are no conditions which the Court could place upon the defendant

that would reasonably assure the defendant’s appearance in Court and the safety of the community.

The Government therefore requests that a detention hearing be held and that the defendant be

detained pending trial of this matter.



                                                           Respectfully submitted,

                                                           Timothy A. Garrison
                                                           United States Attorney

                                                    By:    /s/ James J. Kelleher
                                                           James J. Kelleher
                                                           Assistant United States Attorney
                                                           Missouri Bar No. 51921




         Case 6:19-cr-03071-BCW Document 10 Filed 06/11/19 Page 2 of 3
                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing was delivered on June11,

2019, to the CM-ECF system of the United States District Court for the Western District of

Missouri for electronic delivery to all counsel of record.



                                              /s/ James J. Kelleher
                                              James J. Kelleher
                                              Assistant United States Attorney




         Case 6:19-cr-03071-BCW Document 10 Filed 06/11/19 Page 3 of 3
